UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):October 17, 2007 HIGH POINT TRANSPORT, INC. (Name of Small Business Issuer in its charter) Florida 000-52756 20-4871281 (State or jurisdiction of Commission File Number (I.R.S. Employer incorporation or organization) Identification Number) 23730 County Road675, Myakka City, Florida 34251 (Address of principal executive offices) (Zip Code) (941) 545-7800 (Registrant's telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Section 1 - Registrant’s Business and Operations Item 1.01 Entry into a Material Definitive Agreement. The registrant entered into a Stock Purchase Agreement on October 17, 2007 with Anthony Vallone, Sr.Prior to the date of the agreement, there was no relationship between the registrant and Mr. Vallone. The Stock Purchase Agreement provides for the registrant’s purchase of all of the issued and outstanding equity securities of Cannon Freight Systems, Inc., a Michigan corporation, from Mr. Vallone, its sole stockholder. The consideration deliverable by the registrant to Mr. Vallone for the purchase of the equity securities of Cannon Freight Systems is composed of: (a)$1,000,000; (b) The registrant’s guaranteed promissory note in the principal amount of $1,000,000 with an interest rate of ten percent per annum payable monthly during the term of the note, due and payable together with accrued interest on January 31, 2008 and guaranteed by Paul A. Henley, the registrant’s president and controlling stockholder, Mr. Henley’s guaranty being secured by and limited to a perfected pledge of all of Mr. Henley’s common stock of the registrant. (c)The registrant’s convertible promissory note in the principal amount of $1,000,000 with an interest rate of ten percentper annum payable monthly during the term of the note, a term of one year beginning October 25, 2007, guaranteed by Mr. Henley, Mr. Henley’s guaranty being secured by and limited to a perfected pledge of all of Mr. Henley’s common stock of the registrant and secured by a perfected pledge of all of Cannon Freight Systems equity securities owned by the registrant.The note is convertible by the holder in whole or in part at any time prior to and including the date of maturity into the number of shares of the registrant’s common stock determined as follows:(i), if the registrant’s shares are not publicly traded, the price per share at which registrant has most recently sold, or is committed to sell (by conversion or otherwise) its common stock to non-affiliated investor(s) prior to the conversion request by the holder, or (ii), if the registrant’s shares are publicly traded, the average of the daily closing bid and asked price or quoted on the principal market for the shares during the thirty days such market is open for business preceding such conversion. (d)One million shares of the registrant’s common stock. Section 2 - Financial Information Item 2.01Completion of Acquisition or Disposition of Assets. On October 25, 2007, the registrant purchased all of the issued and outstanding equity securities of Cannon Freight Systems.See Section 1, Item 1.01 of this report for additional information.In connection with the purchase of Cannon Freight Systems for the consideration described in Section 1, Item 1.01, the registrant issued its promissory note in replacement of an open account due to Mr. Vallone from Cannon Freight Systems in the amount of $303,782.33 with interest at a rate of ten percentper annum payable monthly during the term of the note ending April 25, 2008 and is guaranteed by Mr. Henley, Mr. Henley’s guaranty being secured by and limited to a perfected pledge of all of Mr. Henley’s common stock of the registrant and is secured by a perfected pledge of all of Cannon Freight Systems equity securities owned by the registrant. The registrant will operate Cannon Freight Systems as a wholly owned subsidiary.Cannon Freight Systems has one wholly owned subsidiary, Cannon Global Logistics L.L.C.Mr. Vallone founded Cannon Freight Systems in 1994 as an expedite company.It has evolved into a multi-tasking full service transportation/logistics organization capable of handling all facets of material management, warehousing, line sequencing and distribution.Cannon Freight Systems is comprised of three divisions covering all forms of transportation and materials management, including warehousing, transportation, air freight for time-sensitive shipments, distribution, line sequencing and materials planning.It is ISO 9001:2000 certified, and currently has authority for all of the United States and Ontario, Canada, including intra-provincial authority in Ontario.Cannon Freight Systems is primarily a dry van, dedicated carrier, using both company drivers and owner operators.Much of its business is automotive related. Management believes thatCannon Freight Systems has strong market share and aloyal customer base.Cannon Freight Systems is USA FAST Approved, C-TPAT approved, and Canadian FAST approved (CSA).Seventy-five percent of its drivers are USA and Canadian FAST approved and C-TPAT approved. Cannon Freight Systems utilizes three divisions, as follows: -Expedite Division, which provides air services such as air charter, ground saver, messenger, and any size vehicle movement of freight.This includes semi, straight truck, cube van and cargo vans.Cannon Freight Systems currently services many of the major tier 1, 2, and 3 automotive suppliers, as well as General Motors, Ford, Chrysler, Nissan, Honda and Toyota. -Logistics Division, which handles all facets of transportation, warehousing, distribution, line sequencing, and materials planning.Currently, the division does business with several major companies, automotive and non-automotive.Cannon Freight Systems has recently reached agreement to be a full partner on a five-year contract to service a major automotive supplier with sequenced material of ten to twelve loads per day into a major North American automotive plant. - 2 - -Dedicated Automotive Truckload Division, which provides service to Tier 1, 2, and 3 automotive parts suppliers, as well as automakers through their LLPs.It does many dedicated daily moves between parts suppliers and their suppliers, as well as directly to automotive plants and/or distribution centers.This includes daily “milk run” movements for all the North American assembly plants of Toyota Motor. In addition, Cannon Freight Systems uses brokering, through its wholly owned subsidiary, to acquire the use of any truck/trailer in a specified area requested by its customers, utilizing a network of over 10,000 brokers with access to any mode of transportation required by Cannon Freight Systems’ customers. Cannon Freight Systems offers its customers total transportation services. -Air Freight – Cannon Freight Systems has been able to provide global airfreight transportation services to their customers for over ten years.Because of its reliability, Cannon Freight Systems has been able to provide competitive prices and on-time performance.Cannon Freight Systems offers “Next Flight Out / Expedite / Same Day / Charter” service.Cannon Freight Systems offers guaranteed next day AM and second day air for less time sensitive deliveries.Its service includes international air and ocean freight for overseas, door-to-door or port-to-port needs. -Expedite – Cannon Freight Systems provides on-demand, emergency, door-to-door transportation in demanding, just in time environments for loads from ten to 40,000 pounds.It has vehicles available seven days a week, twenty-four hours a day. -Dedicated – With the ever-growing transportation market and warehousing costs, customers today are reducing floor inventories to lower their costs.More and more companies are going to dedicated service contracts with carriers to ensure capacity, on-time delivery and unique customer service requirements.Cannon Freight Systems’ dedicated services group offers more than basic freight service.Cannon Freight Systems provides the equipment and drivers to maintain the desired level of service to meet customer expectations and demands.Cannon Freight Systems offers multi-year transportation contracts and dedicated service to meet the unique customer requirements, such as multi-drop shipments, pick-ups and other arrangements. -LTL/partial – Management believes “less than load” shipments are one of Cannon Freight Systems’ strengths with complete U.S. coverage, plus direct lanes to major metro areas across the continental U.S.Next-day delivery is standard for up to 600 miles and second-day for up to 1,500 miles. -Warehousing – Cannon Freight Systems offers cross docking and warehousing.Cannon Freight Systems has up-to-date materials handling equipment and tracking capabilities.The cross docking services, with the “Fast approved” drivers, enables Cannon Freight Systems to move difficult shipments through customs on-time and delivered anywhere in Ontario.The cross docking facilities are operational seven days a week, twenty-four hours a day. Customers Cannon Freight Systems’ business is ninety percent automotive related, five percent machinery related and five percent other specialized freight related.Eighty percent of the freight is van “no touch” freight, with the other ten percent being flatbed and other equipment.Ninety percent of the freight is for dedicated customers.In the divisions the load breakdown is eighty percent truckload, five percent and twelve percent expedited. Competition Cannon Freight Systems competes against a number of other trucking and transportation companies, some of whom are older, larger and well established and who have greater financial resources.Management believes that competition involves not only pricing, but also quality of service which includes adherence to pick up and delivery schedules. - 3 - Personnel Management believes Cannon Freight Systems has good relations with its employees, with little turnover in the office (forty-eight employees, including the executive officer) and maintenance (nine employees) areas.Management also believes turnover among its drivers (175 employees) and owner operators (seventy-five) is normal.Employees are not represented by a union or other collective bargaining unit. Equipment Cannon Freight Systems utilizes a variety of vehicles.It owns 110 power units, 325 leased trailers and thirty-six company owned trailers.Management believes that all of the equipment is well maintained, in good working order and suitable to its current operations.Cannon Freight Systems does as much in-house equipment maintenance as possible, including routine maintenance, such as brake repair and oil changes, as well as major engine and transmission overhauls and complete body repair, if necessary. Facilities Cannon Freight Systems’ headquarters and operations center is located in Harrison Township, Michigan.It is a modern facility with over 45,000 square feet.The facility includes 15,000 square feet of office space and 30,000 square feet of warehousing, cross-dock areas and equipment maintenance. The facility is leased from a third for a term ending 2011. Cannon Freight Systems leases 2.5 acres adjacent to the facility for tractor parking and also leases two trailer drop lots within one-half mile, totaling about five acres.All facilities utilized by Cannon Freight Systems are leased from third parties.Management believes the facilities are adequate for the foreseeable future. Litigation and Claims Cannon Freight Systems engages from time to time in litigation in the normal course of business, principally related vehicle accidents for which Cannon Freight Systems maintains insurance coverage in amounts management believes sufficient. Section 3 - Securities and Trading Markets Item 3.02Unregistered Sales of Equity Securities The following tables set forth information about the registrant’s unregistered sales of common stock during the period from May 15, 2006 (date of inception) to the date of this report. Date Title of Security Amount Purchaser Price Exemption 2006 Common stock 1,000 Paul A. Henley (1) $75 Section 4(2) 2007 Common stock 5,999,000 Paul A. Henley (1) $1,711 Section 4(2) 2007 Common stock 50,000 Jackson L. Morris (2) $1,000 Section 4(2) 2007 Common stock 150,000 Cristino L. Perez (3) $3,000 Section 4(2) 2007 Common stock 300,000 Jeffrey Lane (4) $6,000 Section 4(2) 2007 Common stock 50,000 Edgar Renteria (5) $50,000 Section 4(2) 2007 Common stock 1,000,000 Anthony Vallone, Sr. (6) $1,000,000 Section 4(2) (1) Mr. Henley is the registrant’s founder, was its sole director before the addition of Mr. Vallone to the board, and is the registrant’s chief executive officer, president and secretary.Mr. Henley's aggregate net capital contribution is $1,786 through March 31, 2007. (2) Mr. Morris is the registrant’s general and securities counsel.The shares were issued for services. (3) Mr. Perez is the registrant’s chief financial officer.The shares were issued for services. (4) Mr. Lane is a consultant to Mr. Henley and the registrant.The shares were issued for services. (5) Mr. Renteria is a friend and business acquaintance of Mr. Henley.The shares were issued for cash. (6) Mr. Vallone is the former owner of Cannon Freight Systems, Inc.The shares were issued in partial consideration for the acquisition of Cannon Freight Systems. - 4 - The following tables set forth information about the registrant’s unregistered sales of notes and debentures convertible into common stock during the period from May 15, 2006 (date of inception) to the date of this report. Date Title of Security Purchaser Principal Amount Exemption 2007 Debenture Edgar Renteria $50,000 Section 4(2) 2007 Debenture Edgar Renteria) $1,300,000 Section 4(2) 2007 Note Anthony Vallone, Jr. $1,000,000 Section 4(2) The registrant did not pay and no one acting on its behalf or to its knowledge paid any commissions or other compensation with respect to the sale of any of the shares, notes and debentures listed in the table above, except the registrant paid a business brokerage fee to a licensed business broker in connection with the purchase of Cannon Freight Systems, Inc.The registrant made each sale through its then sole director and officer, other than Mr. Henley who made his own purchase.Each sale was directly to the purchaser. Each purchaser either had a preexisting relationship with the registrant as its founder and proposed executive officer or entered into a relationship with the registrant as counsel, chief financial officer or consultant, or had a personal relationship with Mr. Henley in the case of Mr. Renteria; except, Mr. Vallone who was the seller of Cannon Freight Systems introduced to the registrant by the licensed business broker.These relationships and bargaining position provided information on an ongoing basis about the registrant’s business, condition and prospects, financial and otherwise. Management believes, based on representations of the purchasers, that each purchaser had such knowledge and experience in business and financial transactions that he was able to understand and evaluate the risks and merits of investment in a high risk enterprise. A legend was placed on each certificate, prohibiting public resale of the shares, except in compliance with Rule 144. The registrant claims exemption from the registration requirement of the Securities Act of 1933, as amended (the "Act") by reason of Section 4(2) of the Act and the rules and regulations there under, on grounds that none of the sales listed above involve a public offering or distribution within the meaning of the Act. Section 5 - Corporate Governance and Management Item 5.02 Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. Mr. Vallone was elected as a director of the registrant on October 25, 2007.Mr. Vallone has been the chief executive officer of Cannon Freight Systems for more than the past five years.The registrant entered into a three year employment agreement with Mr. Vallone as chief operating officer of Cannon Freight Systems for a beginning base salary of $225,000 for the first year, with a ten percent increase in each subsequent year.The agreement also provides for performance bonuses for increases in gross operating revenues over $50,000,000 per year and for acquisitions introduced by Mr. Vallone. Section 5.06 - Change in Shell Company Status. As a result of the acquisition of Cannon Freight Systems, the registrant ceased being a “shell company” on October 25, 2007. Section 9 - Financial Statements and Exhibits Item 9.01 Financial Statements and Exhibits. (a)Financial Statements. Financial statements of Cannon Freight Systems are attached to this report. (b)Pro Forma Financial Statements. Pro forma financial statements of the registrant are attached to this report. - 5 - (d)Index to Exhibits Description of Exhibit 10.A Stock Purchase Agreement dated October 17, 2007 10.D Form of Convertible Debenture 10.E Employment Agreement with Anthony Vallone, Sr. SIGNATURES Pursuant to the requirements of Section 12 of the Securities Exchange Act of 1934, the registrant duly caused this registration statement to be signed on its behalf by the undersigned, thereunto duly authorized. High Point Transport, Inc. By: /s/ Paul A. Henley Paul A. Henley, Chief Executive Officer, Chief Operating Officer and President November 1, 2007 /s/ Cristino L. Perez Cristino L. Perez, Chief Financial and Accounting Officer November 1, 2007 - 6 - CANNON FREIGHT SYSTEMS, INC. Index to Financial Statements Page Report of Independent Registered Public Accounting Firm F-2 Balance Sheet at December 31, 2006 F-3 Statements of Operations for the years ended December 31, 2006 and 2005 F-4 Statement of Changes in Shareholder's Equity for the period from January 1, 2005 through December 31, 2006 F-5 Statements of Cash Flows for the years ended December 31, 2006 and 2005 F-6 Notes to Financial Statements F-7 F-1 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Stockholders and Board of Directors Cannon Freight Systems, Inc.: We have audited the accompanying balance sheet of Cannon Freight Systems, Inc. (an S Corporation) as of December 31, 2006, and the related statements of earnings, shareholders’ equity, and cash flows for each ofthe two years in the period ended December 31, 2006. These financial statements are the responsibility of the Company’s management. Our responsibility is to express an opinion on these financial statements based on our audit. We conducted our audit in accordance with standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audit provides a reasonable basis for our opinion. In our opinion, the financial statements referred to above presents fairly, in all material respects, the financial position of Cannon Freight Systems, Inc. as of December 31, 2006 and the results of its operations and its cash flows for the years ended December 31, 2006 and 2005, in conformity with accounting principles generally accepted in the United States. /s/ Cordovano and Honeck LLP Cordovano and Honeck LLP Englewood, Colorado October 24, 2007 F-2 CANNON FREIGHT SYSTEMS, INC. Balance Sheet December 31, 2006 Assets Current assets: Cash $ 102,664 Trade receivables, net of allowance for doubtful accounts of $105,000 4,396,799 Prepaid licenses and permits 179,704 Prepaid insurance 106,725 Other current assets 186,343 Total current assets 4,972,235 Property and equipment, at cost: Revenue and service equipment 3,093,912 Furniture and office equipment 122,071 Leasehold improvements 130,838 Total property and equipment 3,346,821 Less accumulated depreciation (1,100,114 ) Net property and equipment 2,246,707 Total assets $ 7,218,942 Liabilities and Shareholder's Equity Current liabilities: Trade accounts payable $ 1,191,579 Line of credit (Note 3) 2,950,000 Notes payable, related party (Note 2) 339,052 Current portion of notes payable, other (Note 3) 651,670 Current portion of capital lease obligations (Note 3) 269,021 Accrued liabilities 194,293 Total current liabilities 5,595,615 Long term debt (Note 3): Note payable, less current portion 845,395 Capital lease obligations, less current portion 140,366 Total liabilities 6,581,376 Commitments and contingencies (Note 5) — Shareholder's equity (Note 4): Common stock, $1.00 par value.Authorized 60,000 shares, issued and outstanding 1,500 shares 1,500 Retained earnings 636,066 Total shareholder's equity 637,566 Total liabilities and shareholder's equity $ 7,218,942 See accompanying notes to financial statements F-3 CANNON FREIGHT SYSTEMS, INC. Statements of Operations Years Ended December 31, 2006 2005 Operating revenues, including fuel surcharge revenues $ 24,880,984 $ 18,475,749 Operating expenses: Rents and purchased transportation 1,425,726 1,575,000 Salaries, wages and employee benefit 14,434,783 10,736,603 Fuel and fuel taxes 3,371,439 2,181,069 Depreciation and amortization 417,269 248,170 Operating supplies and expenses 2,795,730 1,731,730 Insurance and claims 640,710 572,487 Operating taxes and licenses 324,084 226,810 General and administrative expenses 815,171 757,436 Communication and utilities 207,500 180,216 Total operating expenses 24,432,412 18,209,521 Operating income 448,572 266,228 Interest expense (328,736 ) (143,224 ) Net income $ 119,836 $ 123,004 Pro forma adjustments (Note 1): Officer/shareholder distributions — — Income taxes (29,986 ) (31,222 ) Pro forma net income $ 89,850 $ 91,782 See accompanying notes to financial statements F-4 CANNON FREIGHT SYSTEMS, INC. Statement of Changes in Shareholder's Equity Common Stock Retained Shares Par Value Earnings Total Balance at January 1, 2005 1,500 $ 1,500 $ 393,226 $ 394,726 Net income — — 123,004 123,004 Balance at December 31, 2005 1,500 1,500 516,230 517,730 Net income — — 119,836 119,836 Balance at December 31, 2006 1,500 $ 1,500 $ 636,066 $ 637,566 See accompanying notes to financial statements F-5 CANNON FREIGHT SYSTEMS, INC. Statements of Cash Flows Years Ended December 31, 2006 2005 Cash flows from operating activities: Net income $ 119,836 $ 123,004 Adjustments to reconcile net income to net cash used by operating activities: Depreciation and amortization 417,269 248,170 Bad debt provision 65,801 36,286 Changes in operating assets and liabilities: Trade accounts receivables (1,503,961 ) (1,817,233 ) Prepaid expenses and other current assets (200,126 ) (48,005 ) Trade accounts payable 277,842 536,797 Accrued liabilities (9,665 ) 166,132 Net cash used in operating activities (833,004 ) (754,849 ) Cash flows from investing activities: Acquisition of equipment and leasehold improvements (338,693 ) (322,982 ) Net cash used in investing activities (338,693 ) (322,982 ) Cash flows from financing activities: Proceeds from line of credit 1,450,000 1,250,000 Proceeds from related party debt 303,109 18,769 Proceeds from long-term debt 182,250 53,078 Repayments of line of credit (700 ) — Repayments of related party debt (185,565 ) (48,702 ) Repayments of long-term debt (322,729 ) (208,538 ) Repayments of capital lease obligations (152,004 ) (54,331 ) Net cash provided by financing activities 1,274,361 1,010,276 Net change in cash and cash equivalents 102,664 (67,555 ) Cash and cash equivalents: Beginning of period — 67,555 End of period $ 102,664 $ — Supplemental disclosure of cash flow information: Cash paid during the year for: Income taxes $ — $ — Interest $ 315,417 $ 146,129 Schedule of noncash investing and financing transactions: Acquisitions of revenue equipment under installment note obligations $ 559,121 $ 826,882 Capital lease obligation incurred for use of equipment $ 188,708 $ 395,665 See accompanying notes to financial statements F-6 CANNON FREIGHT SYSTEMS, INC. NOTES TO FINANCIAL STATEMENTS 1.Nature of Operations and Summary of Significant Accounting Policies Business Cannon Freight Systems, Inc. is a full-load transportation service company located in the Detroit, Michigan area. We generate revenues primarily from the actual movement of freight from shippers to consignees and serving as a logistics provider by offering or arranging for others to provide the transportation service. Unless otherwise indicated by the context, "we," "us," "our" and "CFSI” refer to Cannon Freight Systems, Inc. Use of Estimates The financial statements contained in this report have been prepared in conformity with accounting principles generally accepted in the United States of America. The preparation of these statements requires us to make estimates and assumptions that directly affect the amounts reported in such statements and accompanying notes. We evaluate these estimates on an ongoing basis utilizing historical experience, consulting with experts and using other methods we consider reasonable in the particular circumstances. Nevertheless, our actual results may differ significantly from our estimates. We believe that certain accounting policies and estimates are of more significance in our financial statement preparation process than others. We believe the most critical accounting policies and estimates include the economic useful lives and salvage values of our assets, provisions for uncollectible accounts receivable, and estimates of exposures under our insurance and claims plans. To the extent that actual, final outcomes are different than our estimates, or additional facts and circumstances cause us to revise our estimates, our earnings during that accounting period will be affected. Cash and Cash Equivalents Cash in excess of current operating requirements is invested in short-term, highly liquid investments. We consider all highly liquid investments purchased with original maturities of three months or less to be cash equivalents. At December 31, 2006, we had $-0- in cash equivalents. Accounts Receivable Allowance Our trade accounts receivable includes accounts receivable reduced by an allowance for uncollectible accounts and revenue adjustments. The allowance for uncollectible accounts and revenue adjustments are based on historical experience as well as any known trends or uncertainties related to customer billing and account collectibility. The adequacy of our allowance is reviewed monthly. The allowance for uncollectible accounts and revenue adjustments was $105,000 at December 31, 2006. Property and Equipment Depreciation of property and equipment is calculated on the straight-line method over the estimated useful lives of 5 to 10 years for tractors, 5 to 40 years for structures and improvements, and 3 to 10 years for furniture and office equipment. Salvage values are typically 20% to 25% for tractors and trailing equipment and consider any agreements with tractor suppliers for residual or trade-in values for certain new equipment. We capitalize tires placed in service on new revenue equipment as a part of the equipment cost. Replacement tires and costs for recapping tires are expensed at the time the tires are placed in service. Gains and losses on the sale or other disposition of equipment are recognized at the time of the disposition and are classified in general and administrative expenses.Depreciation expense totaled $116,779 and $112,739 for the years ended December 31, 2006 and 2005, respectively. F-7 CANNON FREIGHT SYSTEMS, INC. NOTES TO FINANCIAL STATEMENTS Revenue Recognition Revenues are recognized when services are rendered to customers, that is, primarily when the pickup and delivery is complete. There may be a time lag between the completion of the service and the generation of an invoice. Accordingly, unbilled revenue is recognized for those shipments that have been completed but have not been invoiced. Advertising Costs We charge advertising costs to expense as incurred.For the years ended December 31, 2006 and 2005, advertising expense was $166,779 and $112,739, respectively. Income Taxes and Related Pro Forma Adjustments We have elected to be taxed as an S corporation.As such, there is no provision for income taxes in the accompanying financial statements.As an S corporation, we make distributions to our shareholders annually and charge those distributions to retained earnings. The accompanying statements of income include pro forma adjustments to reflect as salaries distributions to shareholders and to reflect an estimated provision for income taxes.The effective income tax rate used on the pro forma adjustments is that estimated had the Company been a C corporation. Concentrations of Credit Risk Financial instruments, which potentially subject us to concentrations of credit risk, include cash and trade receivables. For the years ended December 31, 2006 and 2005, our top four customers, based on revenue, accounted for approximately 84% and 71%, respectively, of our total revenue. Our top four customers, based on revenue, accounted for approximately 78% of our total trade accounts receivable at December 31, 2006. Financial instruments with significant credit risk include cash. The Company deposits its cash with high quality financial institutions in amounts less than the federal insurance limit of $100,000 in order to limit credit risk. As of December 31, 2006, the Company's bank deposits exceeded the insured limit by $2,664. Fair Value of Financial Instruments The carrying amounts of cash, accounts receivable and accounts payableapproximate fair value because of their short maturities. At December 31, 2006, the Company had $2.95 million outstanding under its revolving credit facility with Comerica Bank,approximately $625,000 outstanding under various promissory notes with Comerica Bank, approximately $550,000 outstanding under a promissory note with GE Capital and approximately $320,000 outstanding under various promissory notes with various lenders.The carrying amount of the revolving credit facility and promissory notes with Comerica Bank approximates fair value as the rate of interest on the revolving credit facility approximate current market rates of interest for similar instruments with comparable maturities, and the interest rate is variable.The fair value of long-term debt with GE Capital and the various lenders is based on current rates at which the Company could borrow funds with similar remaining maturities. F-8 CANNON FREIGHT SYSTEMS, INC. NOTES TO FINANCIAL STATEMENTS Impairment of Long-Lived Assets We continually evaluate the carrying value of our assets for events or changes in circumstances which indicate that the carrying value may not be recoverable. Recoverability of assets to be held and used is measured by a comparison of the carrying amount of an asset to future net cash flows expected to be generated by the asset. If such assets are considered to be impaired, the impairment to be recognized is measured by the amount by which the carrying amount of the assets exceeds the fair value of the assets. Assets to be disposed of are reported at the lower of the carrying amount or fair value less costs to sell. Claims Accruals Losses resulting from personal liability, physical damage, workers' compensation, and cargo loss and damage are covered by insurance subject to deductible, per occurrence. Losses resulting from uninsured claims are recognized when such losses are known and can be estimated. We estimate and accrue a liability for our share of ultimate settlements using all available information. We accrue for claims reported, as well as for claims incurred but not reported, based upon our past experience. Expenses depend on actual loss experience and changes in estimates of settlement amounts for open claims which have not been fully resolved. These accruals are based on our evaluation of the nature and severity of the claim and estimates of future claims development based on historical trends. Insurance and claims expense will vary based on the frequency and severity of claims and the premium expense.At December 31, 2006, management estimated $-0- in claims accrual. Recent Accounting Pronouncements In June 2006, The Financial Accounting Standards Board (FASB) issued Interpretation No. 48, Accounting for Uncertainty in Income Taxes — an interpretation of FASB Statement No. 109 (FIN 48). This Interpretation prescribes a recognition threshold and measurement attribute for a tax position taken or expected to be taken in a tax return, and provides guidance on classification, interest and penalties, accounting in interim periods, disclosure and transition. This Interpretation is effective for fiscal years beginning after December 15, 2006.This Interpretation will not affect us as an S corporation.We are currently assessing the impact of Interpretation No. 48 on our financial statements should we terminate our “S” election. In September 2006, the FASB issued Statement of Financial Accounting Standards No. 157, Fair Value Measurements (SFAS 157). SFAS 157 defines fair value, establishes a framework for measuring fair value, and expands disclosure about such fair value measurements. SFAS 157 is effective for fiscal years beginning after November 15, 2007. We are currently assessing the impact of SFAS 157 on our financial statements. In February 2007, the FASB issued Statement of Financial Accounting Standards No. 159, The Fair Value Option for Financial Assets and Financial Liabilities (SFAS 159). SFAS 159 permits entities to choose to measure certain financial assets and liabilities at fair value. Unrealized gains and losses on items for which the fair value option has been elected are reported in earnings. SFAS 159 is effective for fiscal years beginning after November15, 2007. We are currently assessing the impact of SFAS 159 on our financial statements. 2.Related Party We are indebted to our (sole) shareholder in the amount of $339,052 as of December 31, 2006 pursuant to the terms of a promissory note.The note is unsecured, carries interest at the applicable annual blended federal rate, whichis added to the principal amount at the end of each year, and matures on January 1, 2008 and.The note is subordinated to all other debt obligations. F-9 CANNON FREIGHT SYSTEMS, INC. NOTES TO FINANCIAL STATEMENTS 2006 2005 Beginning balance $ 221,509 $ 77,942 Borrowings 303,109 192,269 Repayments (185,565 ) (48,702 ) Ending balance $ 339,052 $ 221,509 Interest expense $ 12,852 $ 3,285 During the years ended December 31, 2006 and 2005, we reimbursed our sole shareholder $51,533 and $41,844 respectively, for the use of his home office and for vehicles. 3.Balance Sheet Components Following is a summary of our debt obligations at December 31, 2006: Current Total Maturities Long-term Revolving line of credit $ 2,950,000 $ 2,950,000 $ - Long-term debt: Notes payable, other 1,497,065 651,670 845,395 Capital lease obligations 409,387 269,021 140,366 $ 1,906,452 $ 920,691 $ 985,761 Revolving Line of Credit At December 31, 2006, we were authorized to borrow up to a total of $4 million under a revolving line of credit. The line of credit is limited to 80 percent of eligible accounts receivable aged less than 90 days. This line of credit is collateralized by substantially all of our assets and is due on demand. The applicable interest rate under this agreement is based on the prime rate plus 0.75%. At December 31, 2006, we had $2,950,000 outstanding at an average interest rate of 9.0% under this agreement. Notes Payable, Other Notes payable, other consisted of the following as of December 31, 2006: F-10 CANNON FREIGHT SYSTEMS, INC. NOTES TO FINANCIAL STATEMENTS Note payable to bank, due March 2009, payable in monthly installments of $5,593 at prime + 0.50%, collateralized by substantially all of our assets $ 150,424 Various notes payable to bank, due in 2010, payable in aggregate monthly installments of $10,883 at 0.50%to 0.75% above prime, collateralized by substantially all of our assets 477,400 Note payable to Key Equipment, due July 2008, payable in monthly installments of $423 with interest at 7.25%, collateralized by a vehicle 7,559 Note payable to bank, due July 2009, payable in monthly installments of $5,749, with interest at 8.45%, collateralized certain vehicles 153,505 Various notes payable to Federal Financial Credit, due April 2008, payable in aggregate monthly installments of $9,900, with interest at 8.2%, collateralized by certain vehicles 149,601 Note payable to Ford Motor Credit, due Sept. 2009, payable in monthly installments of $404 with interest at 20.69%, collateralized by a vehicle 10,331 Note payable to GE Capital, due December 2012, payable in monthly installments of $9,817.23 with interest at 8.76%, collateralized by certain trailers 548,245 1,497,065 Less current maturities (651,670 ) $ 845,395 Aggregate maturities of installment notes payable during the four years subsequent to December31, 2006, are as follows: 2007- $651,670 (classified as current portion of long-term debt); 2008- $396,423; 2009- $179,998; and 2010 and thereafter– $215,339. The carrying amount of assets pledged as collateral for the installment notes payable totaled $7,218,942 at December 31, 2006. F-11 CANNON FREIGHT SYSTEMS, INC. NOTES TO FINANCIAL STATEMENTS Capital Lease Obligations We lease certain revenue and service equipment under various capital leases that expire in 2006 through 2009.The net book value of the leased property at December 31, 2006 consisted of: Revenue and service equipment $ 716,055 Less accumulated depreciation (248,375 ) $ 467,680 Future aggregate minimum lease payments under the capital leases as of December 31, 2006 are as follows: 2007 $ 168,660 2008 199,980 2009 51,290 2010 42,282 462,212 Less:Interest portion (52,825 ) $ 409,387 4. Shareholder’s Equity We have one class of common stock outstanding at December 31, 2006. 5. Commitments and Contingencies Operating Leases We lease our office space under a five yearnon-cancellable lease expiring July 31, 2011.In addition to the monthly base rent, we are required to pay our proportionate share of utilities, common area maintenance, insurance and property taxes.There is an option to renew the lease for an additional five year term at an adjusted minimum monthly base rent.The adjustment to the based rent is tied to the Consumer Price Index.The lease also contains an option to purchase the property.We also lease additional space under various operating leases on a month to month basis.Rental expense for the office and additional space for the years ended December 31, 2006 and 2005 was $200,103 and $80,664, respectively. In addition, we lease vehicles and trailers under various non-cancelable operating leases expiring through November 2009.Vehicle and trailer lease expense for the years ended December 31, 2006 and 2005 amounted to $1,666,993 and $1,237,928, respectively. As of December 31, 2006, we had approximately $1,437,720 of obligations remaining under operating lease arrangements related to trailing equipment and office space through 2011. None of our operating leases contains any guaranteed residual value clauses. F-12 CANNON FREIGHT SYSTEMS, INC. NOTES TO FINANCIAL STATEMENTS Future minimum lease payments under all noncancelable operating leases (with initial or remaining lease terms in excess of one year) as of December 31, 2006, are: 2007 $ 899,008 2008 548,463 2009 391,141 2010 248,701 2011 and thereafter 311,946 $ 2,399,259 Standby Letter of Credit In April 2004, we entered into a $50,000 standby letter of credit with a bank.At December 31, 2006, the letter of credit was unused and remained effective. Claims and Assessments We are involved in certain claims and pending litigation arising from the normal conduct of business. Based on the present knowledge of the facts and, in certain cases, opinions of outside counsel, we believe the resolution of these claims and pending litigation will not have a material adverse effect on our financial condition, our results of operations or our liquidity. F-13 HIGH POINT TRANSPORT, INC., AND CANNON FREIGHT SYSTEMS, INC. INDEX TO PRO FORMA FINANCIAL STATEMENTS Page PRO FORMA CONDENSED COMBINED BALANCE SHEETS AT DECEMBER 31, 2006 PF-2 PRO FORMA CONDENSED COMBINED STATEMENT OF OPERATIONS FOR THE PERIOD MAY 16, 2006 (INCEPTION) TO DECEMBER 31, 2 ENDED DECEMBER 31, 2 PF-3 NOTES TO UNAUDITED PRO FORMA CONDENSED COMBINED FINANCIAL STATEMENTS DECEMBER 31, 2006 PF-4 - PF-5 PF-1 HIGH POINT TRANSPORT, INC. AND CANNON FREIGHT SYSTEMS, INC. PRO FORMA CONDENSED COMBINED BALANCE SHEETS AT DECEMBER 31, 2006 (UNAUDITED) Assets High Point Cannon Freight ProForma Adjustments ProForma Condensed Combined Current assets: Cash $ - $ 102,664 A $ 1,300,000 $ 202,664 B (1,000,000 ) C (200,000 ) Trade receivables, net - 4,396,799 4,396,799 Prepaid expenses - 286,429 286,429 Other current assets 7,998 186,343 194,341 Total current assets 7,998 4,972,235 100,000 5,080,233 Property and equipment, net of depreciation - 2,246,707 B 4,456,752 6,703,459 Total assets $ 7,998 $ 7,218,942 $ 4,556,752 $ 11,783,692 Liabilities and Shareholder's Equity Current liabilities: Trade accounts payable & accrued liabilities $ 7,731 $ 1,385,872 C $ (456,752 ) $ 1,650,355 C 200,000 Line of credit 2,950,000 2,950,000 Notes payable, related party 11,112 339,052 B (1,000,000 ) 1,350,164 Notes & capital lease obligations - current 920,691 A (1,300,000 ) 2,220,691 Total current liabilities 18,843 5,595,615 (2,556,752 ) 8,171,210 Long term debt Notes & capital lease obligations, long-term - 985,761 B (1,000,000 ) 1,985,761 Shareholder's equity Common stock - 1,500 B (1,000 ) 2,500 Paid-in capital 28,500 - B (999,000 ) 1,027,500 Retained earnings (39,345 ) 636,066 596,721 Total shareholders' equity (10,845 ) 637,566 (1,000,000 ) 1,626,721 Total liabilities and shareholders' equity $ 7,998 $ 7,218,942 $ (4,556,752 ) $ 11,783,692 See accompanying notes to pro forma financial statements PF-2 HIGH POINT TRANSPORT, INC. AND CANNON FREIGHT SYSTEMS, INC. PRO FORMA CONDENSED COMBINED STATEMENT OF OPERATIONS FOR THE PERIOD MAY 16, 2006 (INCEPTION) TO DECEMBER 31, 2 POINT AND FOR THE YEAR ENDED DECEMBER 31, 2 (UNAUDITED) High Point Cannon Freight ProForma Adjustments ProForma Condensed Combined Operating revenues $ - $ 24,880,984 $ - $ 24,880,984 Operating expenses: Salaries, wages and employee benefit 24,500 14,434,783 - 14,459,283 Fuel and fuel taxes - 3,371,439 - 3,371,439 Depreciation and amortization - 417,269 - 417,269 General and administrative expenses 14,845 815,171 - 830,016 Operating supplies & expenses - 5,393,750 - 5,393,750 Total operating expenses 39,345 24,432,412 - 24,471,757 Operating income (39,345 ) 448,572 - 409,227 Other Income & Expenses Interest expense - (328,736 ) - (328,736 ) Income before income taxes - 119,836 - 119,836 Pro forma (income taxes) benefit 9,836 (29,986 ) - (20,150 ) Pro forma net income $ (29,509 ) $ 89,850 $ - $ 60,341 Loss per common shares Basic $ 60 Fully diluted $ 0 Weighted average number of common shares outstanding Basic 1,000 Fully diluted 2,301,000 See accompanying notes to pro forma financial statements PF-3 HIGH POINT TRANSPORT, INC., AND CANNON FREIGHT SYSTEMS, INC. NOTES TO UNAUDITED PRO FORMA CONDENSED COMBINED FINANCIAL STATEMENTS DECEMBER 31, 2006 NOTE A - GENERAL INFORMATION The following unaudited pro forma condensed combined balance sheets aggregates the balance sheet of High Point Transport, Inc. (“High Point”), a Florida corporation, and Cannon Freight Systems, Inc., (“Cannon”), a Michigan corporation, as of December 31, 2006using the purchase method of accounting, using the assumptions described in the following notes as if the business combination occurred as of the end of December 31, 2006 for the balance sheets and as of January 1, 2006 for Cannon and May 16, 2006 (date of inception) for High Point for the statement of operations. The following unaudited pro forma condensed combined statement of operations aggregates the result of operations for both companies for the period ended December 31, 2006. The unaudited pro forma statements should be read in conjunction with the financial statements and notes thereto of High Point for the year ended December 31, 2006 included in that company’s registration statement and quarterly reports filed with the Securities and Exchange Commission under cover of Form 10-SB and Form 10-QSB.The unaudited pro forma financial statements are not necessarily indicative of the combined financial position which might have existed at December 31, 2006 or the results of operations as they may have been for the year ended December 31, 2006 for Cannon and the period from May 16, 2006 through December 31, 2006 for High Point, had the business combination occurred on the dates indicated above. NOTE B - PURCHASE METHOD OF ACCOUNTING In accordance with accounting principles generally accepted in the United States of America, High Point’s acquisition of Cannon is being accounted for as a purchase.High Point acquired 100% of the issued and outstanding common stock of Cannon from its sole shareholder.Under the purchase method of accounting, the assets and liabilities of Cannon are re-valued based on the purchase price. NOTE C - ASSUMPTIONS The accompanying unaudited pro forma condensed combined financial statements are presented based on the following assumptions: 1. That the business combination between High Point and Cannon was accomplished on January 1, 2006. 2. That the Exchange Agreement between High Point and Cannon was consummated under the terms and conditions disclosed in Note F as of January 1, 2006. 3. The unaudited pro forma condensed combined statement of operations for the year endedDecember 31, 2006 do not include adjustments for legal and accounting expenses associated with the acquisition. PF-4 HIGH POINT TRANSPORT, INC., AND CANNON FREIGHT SYSTEMS, INC. NOTES TO UNAUDITED PRO FORMA CONDENSED COMBINED FINANCIAL STATEMENTS DECEMBER 31, 2006 NOTE D - PRO FORMA ADJUSTMENTS The pro forma adjustments are summarized as follows: A. To record the proceeds from the issuance of a 10% convertible debenture due one year from date of issuance. B. To record acquisition of 100% of the capital stock of Cannon in exchange for $1,000,000 in cash, a promissory note for $1,000,000 due January 31, 2008, a convertible promissory note of $1,000,000 due October 25, 2008, and the issuance of 1,000,000 shares of High Points $0.001 par value common stock, and to record the business broker’s commission on the purchase of Cannon Freight Systems. C. To record the payment of $200,000 at closing towards the brokers’ commission on the purchase of Cannon Freight Systems. NOTE E - NET LOSS PER COMMON SHARE The net loss per common share for the unaudited pro forma condensed combined column is computed based on the weighted average number of historical shares outstanding for High Point during the period, giving effect to the 1,000,000 common shares that were issued to the shareholders of Cannon upon the consummation of the business combination since the transaction is assumed to have occurred on January 1, 2006 for purposes of the pro forma statement of operations. The fully diluted computation of earnings per share gives effect to the conversion of the promissory note issued to the stockholder of Cannon, and also to the exercise of the $1,300,000 convertible debenture both at $1 per share. NOTE F – STOCK PURCHASE On October 17, 2007, High Point entered into a Stock Purchase Agreement to acquire 100% of the issued and outstanding common stock of Cannon for an aggregate of 1,000,000 shares of common stock of High Point, $1,000,000 in cash, a short-term promissory note for $1,000,000, and a convertible promissory note for $1,000,000.The effective date of the transaction and closing was October 25, 2007. PF-5
